sy w445 internal_revenue_service department of the treasury washington dc contact person telephone number in reference to date may ope ca-t legend w a v o w o w t f dear sir or madam this is in reference to your letter of date requesting advance approval of your grant procedures under sec_4945 of the internal_revenue_code the information submitted indicates that grants will be b is exempt from federal of the internal_revenue_code administered and supervised by b income_tax under sec_501 of and has been classified as other than a private_foundation under sec_509 a and b a vil your scholarship program is called c under the terms of an b will prepare agreement you will make annual contributions to b to fund scholargdollar_figurehips for the children of employees of d and furnish application forms receive all applications determine the recipients and amount to be awarded notify the recipients of the award confirm enrollment in an educational_institution make payment of the award and supervise and investigate the use of the grant funds by the recipients in their educational programs utilizing selection criteria whereby each candidate is evaluated based on the following scholastic aptitude as measured by performance on the scholastic aptitude test scholastic performance measured by rank in class counselor appraisal and interests activities and leadership contributions financial need is also taken into consideration in the selection of recipients recipients are determined solely by b the scholarships will not be used as a means of inducement to recruit employees for d nor will a grant be terminated if the by employee leaves the company scholarships will only be awarded to students that plan to enroll in an institution that meets the requirements of sec_170 recipient will not be restricted in his her course of study b will supply statistical information on applications received and grants made which will enable you to maintain the records required by revproc_76_47 c b you will ensure compliance with the percentage tests under section dollar_figure of revproc_76_47 in the aggregate with respect to your other scholarship programs available to the same individuals a ii of the code the sec_4945 sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation of the code provides that the term means any amount_paid or incurred by a taxable_expenditure private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 g sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_institution described in sec_170 the code a ii of revproc_76_47 1976_2_cb_670 sets forth guidelines for a private_foundation conducting an employer related grant program to obtain advance approval of its procedures for conducting such a program under sec_4945 of the code through dollar_figure set forth seven conditions which a private_foundation must meet in order to obtain advance approval of its procedures under sec_4945 of the code section dollar_figure provides that a private_foundation which makes scholarship awards to children of employees of a company or to the employees themselves will meet this test if it limits these grants to of all eligible applicants or of all those shown to be eligible in any given year renewals of grants awarded in prior years will not be considered in determining the number of grants awarded in a current_year sections dollar_figure based upon the information submitted and assuming your program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of scholarship bae of the code grants we rule that your grants to b for the awarding of scholarship grants comply with the requirements of sec_4945 with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 d of the code and as such are eligible for the exclusion from income provided for in sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 b thus expenditures made in accordance of the code this ruling is conditioned on the understanding that there is based will be no material changes in the facts upon which it it is further conditioned on the understanding that no grants will be awarded to creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 b of the code please note that this ruling is only applicable to grants awarded under your scholarship program as outlined above before you enter into any other scholarship programs you should submit a request for advance approval of that program we are informing the ohio te_ge office of this action please keep a copy of this ruling with your organization's permanent records this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely yours deveta saxck gerald v sack manager exempt_organizations technical group
